UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 333-37504 ICON Income Fund Eight B L.P. (Exact name of registrant as specified in its charter) Delaware 13-4101114 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,’’ ‘‘accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [x] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[x] No Number of outstanding units of limited partnership interests of the registrant onNovember5, 2010 is 740,380. ICON Income Fund Eight B L.P. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Partners’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2.General Partner’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance lease Other current assets Total current assets Non-current assets: Net investment in finance lease, less current portion - Leased equipment at cost (less accumulated depreciation of $36,553,378 and $33,739,596, respectively) Investment in joint venture Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Partners’ Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Deferred revenue Due to affiliates Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Total Liabilities Commitments and contingencies (Note 10) Partners’ Equity: Limited Partners General Partner ) ) Total Partners’ Equity Total Liabilities and Partners’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Rental income $ Finance income Income (loss) from investment in joint venture ) ) Total revenue Expenses: Depreciation and amortization Interest General and administrative Total expenses Net income (loss) $ ) Net income (loss) allocable to: Limited Partners $ ) General Partner ) $ ) Weighted average number of units of limited partnership interests outstanding Net income (loss) per weighted average unit of limited partnership interests outstanding $ ) See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Changes in Partners’ Equity Units of Limited Total Partnership Limited General Partners' Interests Partners Partner Equity Balance, December 31, 2009 $ $ ) $ Cash distributions - ) ) ) Net loss - ) ) ) Balance, March 31, 2010 (unaudited) ) Cash distributions - ) ) ) Net income - Balance, June 30, 2010 (unaudited) ) Cash distributions - ) ) ) Net income - Balance, September 30, 2010 (unaudited) $ $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) (Income) loss from investment in joint venture ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Changes in operating assets and liabilities: Collection of finance leases Other assets, net ) Deferred revenue ) Accrued expenses and other current liabilities ) Net cash provided by operating activities Cash flows from financing activities: Repayment of revolving line of credit - ) Cash distributions to partners ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ - $ Supplemental disclosure of non-cash operating activities: Principal and interest paid on non-recourse long-term debt directly to lenders by lessees $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Organization ICON Income Fund Eight B L.P. (the “Partnership”) was formed on February 7, 2000 as a Delaware limited partnership. The Partnership is engaged in one business segment, the business of purchasing equipment and leasing it to third parties, providing equipment and other financing and, to a lesser degree, acquiring ownership rights to items of leased equipment at lease expiration. The Partnership will continue until December 31, 2017, unless terminated sooner. The general partner of the Partnership is ICON Capital Corp., a Delaware corporation (the “General Partner”). The General Partner manages and controls the business affairs of the Partnership, including, but not limited to, the equipment leases and other financing transactions that the Partnership entered into pursuant to the terms of the Partnership’s amended and restated limited partnership agreement (the “LP Agreement”).Additionally, the General Partner has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the Partnership. Effective June 16, 2007, the Partnership completed its reinvestment period.On June 17, 2007, the Partnership entered its liquidation period, during which the Partnership has sold and will continue to sell its assets in the normal course of business. Partners’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the limited partners and 1% to the General Partner until each limited partner has (a) received cash distributions and liquidation proceeds sufficient to reduce its adjusted capital account to zero and (b) received, in addition, other distributions and allocations that would provide an 8% per year cumulative return, compounded daily, on its outstanding adjusted capital account. After such time, distributions will be allocated 90% to the limited partners and 10% to the General Partner. Basis of Presentation and Consolidation The accompanying consolidated financial statements of the Partnership have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q. In the opinion of the General Partner, all adjustments considered necessary for a fair presentation have been included.These consolidated financial statements should be read together with the consolidated financial statements and notes included in the Partnership’s Annual Report on Form 10-K for the year ended December 31, 2009.The results for the interim period are not necessarily indicative of the results for the full year. The consolidated financial statements include the accounts of the Partnership and its majority-owned subsidiaries. All intercompany accounts and transactions have been eliminated in consolidation. The Partnership accounts for its noncontrolling interests in joint ventures where the Partnership has influence over financial and operational matters, generally 50% or less ownership interest, under the equity method of accounting.In such cases, the Partnership’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions. The Partnership accounts for investments in joint ventures where the Partnership has virtually no influence over financial and operational matters using the cost method of accounting. In such cases, the Partnership’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the Partnership’s investments in joint ventures are subject to its impairment review policy. 5 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Basis of Presentation and Consolidation - continued Recently Adopted Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued an update to Accounting Standard Codification 810 – Consolidation (“ASC 810”). The update amends the consolidation guidance applicable to variable interest entities (“VIEs”) and changes how a reporting entity evaluates whether an entity is considered the primary beneficiary of a VIE and is therefore required to consolidate such VIE. ASC 810 also requires assessments at each reporting period of which party within the VIE is considered the primary beneficiary and requires a number of new disclosures related to VIEs. The adoption of this guidance did not have a material effect on the Partnership’s consolidated financial statements as of September 30, 2010. In January 2010, the FASB issued Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements (“ASU 2010-06”),amending Accounting Standards Codification 820. ASU 2010-06 requires new disclosures and clarifies existing disclosures on fair value measurements.It requires new disclosures including (i) separate disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reasons for the transfers and (ii) separate presentation of information about purchases, sales, issuances and settlements in the reconciliation of Level 3 fair value measurements. This update also clarifies existing disclosures requiring the Partnership to (i) determine each class of assets and liabilities based on the nature and risks of the investments rather than by major security type and (ii) for each class of assets and liabilities, disclose the valuation techniques and inputs used to measure fair value for both Level 2 and Level 3 fair value measurements.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in Level 3 fair value measurements, which are effective for fiscal years beginning after December15, 2010. The adoption of ASU 2010-06 did not have a material effect on the Partnership’s consolidated financial statements. 6 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Net Investment in Finance Lease Net investment in finance lease consisted of the following: September 30, December 31, Minimum rents receivable $ $ Estimated residual value 1 1 Initial direct costs, net Unearned income ) ) Net investment in finance lease Less:Current portion of net investment in finance lease Net investment in finance lease, less current portion $ - $ Leased Equipment at Cost Leased equipment at cost consisted of the following: September 30, December 31, Aircraft and aircraft related equipment $ $ Less: Accumulated depreciation $ $ Depreciation expense was $937,928 and $954,545 for the three months ended September 30, 2010 and 2009, respectively.Depreciation expense was $2,813,782 and $2,863,636 for the nine months ended September 30, 2010 and 2009, respectively. Investment in Joint Venture The Partnership and one of its affiliates, ICON Income Fund Nine, LLC, an entity also managed by the General Partner (“Fund Nine”), formed a joint venture, discussed below, for the purpose of acquiring and managing a leased aircraft.The Partnership and Fund Nine have substantially identical investment objectives and participate on the same terms and conditions. Each of the Partnership and Fund Nine has a right of first refusal to purchase the equipment, on a pro-rata basis, if the other member desires to sell its interest in the equipment or joint venture. 7 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Investment in Joint Venture - continued ICON Aircraft 126 LLC During February 2002, the Partnership and Fund Nine formed ICON Aircraft 126 LLC (“ICON 126”) for the purpose of acquiring all of the outstanding shares of Delta Aircraft Leasing Limited (“D.A.L.”), a Cayman Islands registered company that owns, through an owner trust, an Airbus A340-313X aircraft (“Aircraft 126”). Aircraft 126 was subject to a lease with Cathay Pacific Airways Limited at the time of purchase, which was consummated during March 2002. The lease was initially scheduled to expire in March 2006, but has been extended to July 1, 2011. The Partnership and Fund Nine each have a 50% ownership interest in ICON 126.ICON 126 consolidates the financial position and operations of D.A.L. in its consolidated financial statements. The results of operations of ICON 126 are summarized below: Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Net income (loss) $ $ ) $ $ ) Partnership's share of net income (loss) $ $ ) $ $ ) (6)Non-Recourse Long-Term Debt The aggregate maturities of non-recourse long-term debt were as follows at September 30, 2010: For the period October 1 to December 31, 2010 $ For the year ending December 31, 2011 $ Revolving Line of Credit, Recourse The Partnership and certain otherentities managed by the General Partner, Fund Nine, ICON Income Fund Ten, LLC, ICON Leasing Fund Eleven, LLC, ICON Leasing Fund Twelve, LLC and ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (collectively,the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust (“CB&T”). The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. At September 30, 2010, no amounts were accrued related to the Partnership’s joint and several obligations under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements and loans in which the Borrowers have a beneficial interest. 8 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Revolving Line of Credit, Recourse - continued The Facility expires on June 30, 2011 and the Borrowers may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that neither interest rate is permitted to be less than 4.0% per year. The interest rate at September 30, 2010 was 4.0%. In addition, the Borrowers are obligated to pay a quarterly commitment fee of 0.50% on unused commitments under the Facility. The General Partner is currently evaluating its options with respect to the renewal of the Facility. None of the Borrowers had any outstanding borrowings under the Facility at September 30, 2010. Pursuant to the Loan Agreement, the Borrowers are required to comply with certain covenants.At September 30, 2010, the Borrowers were in compliance with all covenants. Fair Value Measurements Fair value information with respect to the Partnership's leased assets and liabilities is not separately provided since (i) the current accounting pronouncements do not require fair value disclosures of lease arrangements and (ii) the carrying value of financial assets, other than lease-related investments, and the recorded value of recourse debt approximate fair value due to their short-term maturities and variable interest rates. The estimated fair value of the Partnership’s non-recourse long-term debt was based on the discounted value of future cash flows related to the loan based on recent transactions of this type. September 30, 2010 Carrying Amount Fair Value Fixed rate non-recourse long-term debt $ $ Transactions with Related Parties In accordance with the terms of the LP Agreement, the Partnership paid the General Partner (i) management fees ranging from 1% to 5% based on a percentage of the rentals recognized either directly by the Partnership or through its joint ventures and (ii) acquisition fees, through the end of the reinvestment period, of 3% of the purchase price of the Partnership’s investments.In addition, the General Partner was reimbursed for administrative expenses incurred in connection with the Partnership’s operations. The General Partner also has a 1% interest in the Partnership’s profits, losses, cash distributions and liquidation proceeds. 9 Table of Contents ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Transactions with Related Parties - continued The General Partner performs certain services relating to the management of the Partnership’s equipment leasing and financing activities.Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment that is off-lease, inspections of the equipment, liaising with and general supervision of lessees to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements were costs incurred by the General Partner or its affiliates that were necessary to the Partnership’s operations. These costs included the General Partner’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that were charged to the Partnership based upon the percentage of time such personnel dedicated to the Partnership. Excluded were salaries and related costs, office rent, travel expenses and other administrative costs incurred by individuals with a controlling interest in the General Partner. Although the General Partner continues to provide these services, effective May 1, 2006, the General Partner waived its rights to all future management fees and administrative expense reimbursements. Commitments and Contingencies The Partnership has entered into residual sharing agreements with various third parties.In connection with these agreements, residual proceeds received in excess of specific amounts will be shared with these third parties based on specific formulas. The obligation related to these agreements is recorded at fair value. Each of ICON Aircraft 123 LLC, a wholly-owned subsidiary (“ICON 123”), and ICON 126is aparty to a residual sharing agreement (the “Airtrade Residual Sharing Agreement”) with Airtrade Capital Corp. (“Airtrade”). Pursuant to the terms of the Airtrade Residual Sharing Agreement, all proceeds received in connection with the sale or lease renewal of the Airbus A340-313X aircraft owned by ICON 123 (“Aircraft 123”) or Aircraft 126 in excess of the sum of the Partnership's original equity investment of $8,500,000, a stated annual returnand the outstanding loan balance associated with each aircraft will be allocated 55% to ICON 123 or ICON 126, as applicable, and 45% to Airtrade. On February 23, 2005, ICON Cash Flow Partners L.P. Seven (“L.P. Seven”) assigned to the Partnership 2.69% of its rights to the profits, losses, and cash flows from its limited partnership interest in an entity that owned a 100% interest in a mobile offshore drilling rig that was subject to lease with Rowan Companies, Inc. L.P. Seven assigned the rights to the Partnership as repayment of its approximately $673,000 outstanding debt obligation to the Partnership pursuant to a contribution agreement that the Partnership had with Comerica Bank. This assignment increased the Partnership’s rights to the profits, losses, and cash flows from L.P. Seven’s limited partnership interest from 3.24%, whichwas assigned to the Partnership in November 2004, to 5.93%. The repayment amount represented the General Partner’s estimated fair value of L.P. Seven's interest in the mobile offshore drilling rig at February 23, 2005. No cash distributions were received from these rights during the nine months ended September 30, 2010. At the time the Partnership acquires or divests of its interest in an equipment lease or other financing transaction, the Partnership may, under very limited circumstances, agree to indemnify the seller or buyer for specific contingent liabilities.The General Partner believes that any liability that may arise as a result of any such indemnification obligations will not have a material adverse effect on the consolidated financial condition of the Partnership taken as a whole. 10 Table of Contents Item 2.General Partner’s Discussion and Analysis of Financial Condition and Results of Operations The following is a discussion of our current financial position and results of operations. This discussion should be read together with our unaudited consolidated financial statements and related notes included elsewhere in this Quarterly Report on Form 10-Q and the audited consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009.This discussion should also be read in conjunction with the disclosures below regarding “Forward-Looking Statements” and the “Risk Factors” set forth in Item 1A of Part II of this Quarterly Report on Form 10-Q. As used in this Quarterly Report on Form 10-Q, references to “we,” “us,” “our” or similar terms include ICON Income Fund Eight B L.P. and its consolidated subsidiaries. Forward-Looking Statements Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements.Forward-looking statements are those that do not relate solely to historical fact.They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events.You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “continue,” “further,” “plan,” “seek,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning.These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. We undertake no obligation to update publicly or review any forward-looking statement, whether as a result of new information, future developments or otherwise. Overview We operate as an equipment leasing program in which the capital our partners invested was pooled together to make investments, pay fees and establish a small reserve. We primarily acquired equipment subject to lease, purchased equipment and leased it to third-party end users or financed equipment for third parties and, to a lesser degree, acquired ownership rights to leased equipment at lease expiration. Our General Partner manages and controls our business affairs, including, but not limited to, our equipment leases and other financing transactions, under the terms of our LP Agreement. We entered our liquidation period on June 17, 2007.During our liquidation period, we are selling and will continue to sell our assets in the ordinary course of business. As we sell our assets, both rental income and finance income will decrease over time, as will expenses related to our assets, such as depreciation and amortization expense. Additionally, interest expense should decrease as we reach the expiration of leases that were financed and the debt is repaid to the lenders. As leased equipment is sold, we will incur gains or losses on these sales. We will continue to liquidate our assets during this period and we expect to see a reduction in revenue and expenses accordingly. Recent Significant Transactions None. 11 Table of Contents Recently Adopted Accounting Pronouncements There are no recent accounting pronouncements that are expected to have a significant impact on our consolidated financial statements as of September 30, 2010. See Note 2 to our consolidated financial statements for a discussion of accounting pronouncements that we have recently adopted. Results of Operations for the Three Months Ended September 30, 2010 (the “2010 Quarter”) and 2009 (the “2009 Quarter”) Revenue for the 2010 Quarter and the 2009 Quarter is summarized as follows: Three Months Ended September 30, Change Rental income $ $ $
